DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites:
23.  The air filtration medium of claim 1, wherein, when stored in a water bath or conditioning solution, the air filtration medium has no observable mold after a time period of at least 2 weeks.

Claim 23 is indefinite because the term “observable” is subjective, with no objective standard being provided in the disclosure for measuring it.  See MPEP 2173.05(b)(IV).  The specification indicates that “no observable mold” means that no mold appears that is visible to the naked eye.  See Spec. filed Mar. 27, 2020 (“Spec.”) [0048].  But mold that is observable to one person might not be observable to another.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4–11, 13–18 and 20–24 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2017/0080368 A1 in view of Nagy et al., US 2014/0331626 A1.
Regarding claim 1, as an initial matter, note that the claim describes the “FNI” of the first synthetic fiber layer and the cellulose fiber layer.  FNI is defined by the Applicant’s disclosure according to Formula 1:

    PNG
    media_image1.png
    189
    848
    media_image1.png
    Greyscale


Mapping the claim, Smith discloses a filter media 10, which can be used to filter air.  See Smith Fig. 1A, [0002], [0018].  The filter media 10 corresponds to the claimed “air filtration media.”  
The filter media 10 comprises a support layer 14.  See Smith Fig. 1A, [0058].  The support layer 14 corresponds to the “first synthetic fiber layer.”  It comprises synthetic fibers.  Id. at [0063]. It has a solidity ranging from 1 to 90%.  Id. at [0064], [0077].  Solidity describes the fiber volume of the fine layer 12.  See Sahbaee et al., US 2015/0375150 A1 (“solidity (e.g., the solid volume fraction of fibers in the web)”).  While Smith is silent as to the specific permeability of the support layer 14, it can have a “variety of…air permeabilities” depending on the requirements of the desired application.  Id. at [0064].  With this in mind, Nagy discloses a filter material that can be used to filter air. See Nagy [0020]. The filter material comprises a support layer with an air permeability of 400 L/m2sec, which converts to 840 CFM.  Id. at [0215].  It would have been obvious for support layer 14 in Smith to have a permeability of 840 CFM, because this permeability is suitable for similar support layers.  With this modification, the support layer 14 would have an FNI between 9 and 840 ft/(min %).  The range of 9 and 840 ft/(min %) overlaps with the claimed range of 100 to 1,000 ft/(min %), establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
The filter media 10 also comprises a fine fiber filtration layer 12.  See Smith Fig. 1A, [0022]. The fine layer 12 corresponds to the “cellulose fiber layer.”  Id.  It comprises cellulose fibers.  Id. at [0045].  It has a permeability ranging from 30 to 150 CFM and a solidity ranging from 1 to 20%.  Id. at [0030], [0041], [0056].  Therefore, the fine fiber layer 12 has an FNI ranging between 2 to 150 ft/(min %).  The prior art range of 2 to 150 ft/(min %) overlaps with the claimed range of about 100 to about 300 ft/(min %), establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  The FNI of the fiber layer 12 can be lower than the FNI of the support layer 14.  This is because the fiber layer 12 has a permeability ranging from 30 to 150 CFM, while it would have been obvious for the support layer 14 to a permeability of 840 CFM.  Also, the fiber layer 12 has an FNI ranging from 2 to 150 ft/(min %) while the support layer has an FNI ranging from 9 and 840 ft/(min %).  

    PNG
    media_image2.png
    813
    1266
    media_image2.png
    Greyscale


Regarding claim 4, the support layer 14 comprises bicomponent fibers.  See Smith [0061].  The bicomponent fibers have a sheath core configuration, which reads on “an eccentric configuration” as claimed.  Id.  The sheath can be polyethylene and the core can be polypropylene.  Id.
Regarding claims 5 and 6, the support layer 14 (the “first synthetic fiber layer”) has a basis weight between 10 and 99 gsm.  See Smith [0064].  The prior art range of 10 to 99 gsm overlaps with the claimed ranges of about 5 to about 30 gsm, and about 8 to about 12 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claims 7 and 8, the fiber filtration layer 12 (the “cellulose fiber layer”) has a basis weight ranges between 3 to 50 gsm.  See Smith [0030].  The prior art range of 3 to 50 gsm overlaps with the claimed ranges of about 25 to about 100 gsm, and about 25 to about 45 gsm, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, Smith teaches that the support layer 14 (the “first synthetic fiber layer”) comprises bicomponent fibers.  See Smith [0061].  Also, the fibers in this layer have an average length between 1.0 to 3.0 inches.  Id. at [0060].
Smith differs from claim 9, because it fails to disclose that some of the bicomponent fibers have a first length, with other bicomponent fibers having a second length greater than the first length.
But the fiber lengths would be expected to be on a bell-curve, with some of the fibers being longer than the others, with the fibers having a length somewhere on the range of 1.0 to 3.0 inches.  Therefore, it would have been obvious for some of the bicomponent fibers to be longer than other bicomponent fibers, due to natural variability of fiber lengths within the material.
Regarding claim 10, the cellulose fibers in the fiber filtration layer 12 are “modified” because they are pulp fibers and are wet laid.  See Smith [0045], [0073].
Additionally, it would have been obvious to modify the cellulose fibers in the fiber filtration layer 12, in view of Dutkiewicz.  Additionally, Smith teaches that the fibers in the fiber filtration layer 12 can be treated so that they are made hydrophobic.  See Smith [0083]. 
Regarding claim 11, the upstream support layer 16 can correspond to the “cellulose fiber layer.”  See Smith Fig. 1A, [0058].  It comprises cellulose fibers.  Id. at [0062].  It would have been obvious for this layer 16 to have an FNI between 9 and 840 ft/(min %), of the same reason as support layer 14, as explained in the rejection of claim 1 above.  
The reference is silent about the upstream support layer 16 having an FNI that is lower than the FNI of downstream support layer 14.  But the reference says that the filter media 10 can have a solidity gradient across the layers of the media 10.  See Smith [0081].  Therefore, it would have been obvious for the support layer 16 to have a lower FNI than support layer 14, depending on how this gradient is formed.  
The support layer 16 comprises 20% bicomponent fibers.  See Smith [0061].  The range of 20% is within the claimed range of 5 to 50 wt%.
Regarding claim 13, the filter media 10 comprises a binder on the external surface of the fiber filtration layer 12 (the “cellulose fiber layer”).  This is because the support layer 14 comprises binder fibers that melt to bind the layers of the filter media 10 together.  See Smith [0061].  The support layer 14 is adjacent to the fiber filtration layer 12.  Id.  So when the binder fibers in the support layer 14 are melted to bind the filter media, some of this binder material will contact the outside external surface of the fiber filtration layer 12.  Id.
Regarding claim 14, the prior art teaches the limitations of claim 13, as explained above.
Smith differs from claim 14, because it fails to disclose the basis weight of the binder that is applied to the external surface of the fiber filtration layer 12.
But it would have been obvious to use routine experimentation to determine the optimal amount of binder applied to the fiber filtration layer 12, to ensure that there is sufficient binding between the fiber filtration layer 12 and the support layer 14.  See MPEP 2144.05(II).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed range of 3 to 8 gsm, because the fiber filtration layer 12 has a basis weight between 3 and 50 gsm, while support layer 14 has a basis weight between 10 and 99 gsm.
Regarding claim 15, Smith is interpreted so that the upstream support layer 16 is the “first synthetic fiber layer.”  It would have been obvious for support layer 16, to have an FNI between 9 and 840 ft/(min %), for the same reason as support layer 14, as explained in the rejection of claim 1 above.  The range of 9 to 840 ft/(min %) overlaps with the range of 100 ft/(min %) to 1000 ft/(min %) as required by the “first synthetic fiber layer.”  
Smith also teaches that the filter media 10 can comprise multiple support layers.  See Smith [0021].  Therefore, it would have been obvious to provide an additional support layer below support layer 16 but above fiber layer 12, to improve the structural integrity of the filter media.  The additional support layer would correspond to the “second synthetic fiber layer.”  
The reference is silent about the FNI of the additional support layer (the “third FNI”) being less than the FNI of the support layer 16 (the “first FNI”).  But the filter media can have a solidity gradient.  See Smith [0081].  Therefore, it would have been obvious for the gradient of the support layer 16 to be greater than the additional support layer, depending on how this gradient is formed.  
Additionally, it would have been obvious for the FNI of the additional support layer to be greater than the FNI of the fiber layer 12 (the “second FNI), because the additional support layer would have a permeability of 840 CFM (explained in the rejection of claim 1 above), while the fiber layer 12 has a permeability of 30 to 150 CFM.  See Smith [0056].
Regarding claim 16, it would have been obvious for the FNI of the additional support layer to be between 9 and 840 ft/(min %), for the same reason as support layer 14, as explained in the rejection of claim 1 above.  The range of 9 to 840 ft/(min %) overlaps with the claimed range of 100 and 300 ft/(min %), establishing a prima facie case of obviousness.  See MPEP 2144.05(II).
Regarding claim 17, the prior art teaches the limitations of claim 16, as explained above.
Smith differs from claim 17, because it fails to disclose the fibers in the additional support layer (the “second synthetic fiber layer”) have a dtex that is less than a dtex of the fibers in the support layer 16 (the “first synthetic fiber layer”).
But the reference says that the filter media can have a fiber diameter gradient.  See Smith [0081].  Therefore, it would have been obvious for the fibers in the additional support layer to have a dtex less than the fibers in the support layer 16, depending on how this gradient is formed.
Regarding claim 18, the additional fiber layer (the “second synthetic fiber layer”) comprises a blend of cellulose fibers and bicomponent fibers.  See Smith [0061], [0062].
Regarding claim 20, the filter media 10 in Smith can be used in an air filter comprising a filter housing.  See Smith [0109].
Regarding claim 21, the air filter has a MERV rating of 7 to 20. See Smith [0112].  The prior art range of 7 to 20 overlaps with the claimed range of 7 to 9, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 22, the air filter has a pressure drop of 0.1 to 5 inches of water.  See Smith [0112].  The unit, “inches of water,” is synonymous with “WG.”  The range of 0.1 to 5 inches of water overlaps with the claimed range of 0.17 to 0.32 WG, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Regarding claim 23, the limitation indicating that the air filtration medium has no observable mold after 2 weeks when stored in a water bath or conditioning station—fails to patentably distinguish over the prior art.  This limitation describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Note that the filter media 10 in Smith would be presumed to have no observable mold, because it has substantially the same structure as the claimed filtration medium, while its fibers prevent microbiological degradation.  See MPEP 2112.01(I).  
Regarding claim 24, the limitation indicating that, when placed in a water bath, the air filtration medium resists full saturation for at least about 5 minutes, fails to patentably distinguish over the prior art.  This limitation describes the manner of operating the device rather than its structure.  See MPEP 2114(II); Smith [0062].
 Note that the filter media 10 in Smith would be presumed to resist full saturation, because it has substantially the same structure as the claimed filtration medium, while it has hydrophobic properties.  See MPEP 2112.01(I); Smith [0122].
Claims 2, 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2017/0080368 A1 in view of Nagy et al., US 2014/0331626 A1 in further view of Claeson et al., US 2010/0140164 A1.
Regarding claim 2, the support layer 14 comprises bicomponent fibers.  See Smith [0061].  The bicomponent fibers have a sheath core configuration, which reads on “an eccentric configuration” as claimed.  Id.  The sheath can be polyethylene.  Id.
Smith differs from claim 2, because it fails to disclose the core comprises PET.
But the bicomponent fibers are binder fibers that facilitate bonding between the layers of the filter material 10.  See Smith [0061].  This bonding occurs when the material is heated, because the sheath will melt at a lower temperature compared to the core.  Id.  
Claeson teaches that, for bicomponent fibers used as binder fibers in a filter medium, the sheath can be made from polyethylene and the core can be made of PET, as polyethylene melts at a lower temperature than PET.  Claeson [0049].  Therefore, because Smith requires that its sheath melts at a lower temperature than the core, it would have been obvious for the sheath to be polyethylene with the core being PET, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Regarding claim 3, the prior art teaches the limitations of claim 2, as explained above.
Smith fails to teach the ratio of the core to the sheath, as required by the claim.
But the bicomponent fibers in Claeson have a core to sheath ratio of greater than 1:1, because the binding component (i.e., the sheath) constitutes around one third by weight of the bicomponent fiber.  See Claeson [0049].
It would have been obvious for the bicomponent fibers in Smith to have the core to sheath ratio described in Claeson, because this ratio is suitable for bicomponent binder fibers used in filter materials.
Regarding claim 12, Smith teaches that the bicomponent fibers in the support layer 16 (the “cellulose fiber layer”) comprise a polyethylene sheath.  See Smith [0061].  
Smith differs from claim 12 because it fails to disclose that the core of the bicomponent fibers is PET.  Also, the reference does not indicate that the bicomponent fibers have a dtex of at least about 1.5 dtex.
But But the bicomponent fibers are binder fibers that facilitate bonding between the layers of the filter material 10.  See Smith [0061].  This bonding occurs when the material is heated, because the sheath will melt at a lower temperature compared to the core.  Id.  
Claeson teaches that, for bicomponent fibers used as binder fibers in a filter medium, the sheath can be made from polyethylene and the core can be made of PET, as polyethylene melts at a lower temperature than PET.  Claeson [0049].  Therefore, because Smith requires that its sheath melts at a lower temperature than the core, it would have been obvious for the sheath to be polyethylene with the core being PET, because this would merely represent selecting a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claeson teaches that the bicomponent fibers are staple fibers have a dtex ranging from 1.7 to 17dtex, and a length ranging from 38 to 55 mm.  See Claeson [0049].  The bicomponent fibers in Smith are staple fibers with a length of 1.0 to 3.0 inches (25.4 to 76.2 mm).  See Smith [0060], [0061].  It would have been obvious for the bicomponent fibers in Smith to have a dtex of 1.7 to 17 dtex, because this dtex is recognized in art as being suitable for similar bicomponent fibers as those used in Smith.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2017/0080368 A1 in view of Nagy et al., US 2014/0331626 A1 in further view of Chapman, US 5,419,953.
Regarding claim 19, the prior art teaches the limitations of claim 1, as explained above.
Smith differs from claim 19, because it fails to disclose a fire suppression layer disposed adjacent to an outer surface of the fiber layer 12 (the “cellulose fiber layer”).
But the filter media 10 is an air filter, and comprises a top layer 18 that is adjacent to an outer surface of the fiber layer 12.  See Smith Fig. 1A, [0059].  Note that the term “adjacent” means “close to.”  
Chapman discloses an air filter material comprising a top layer 14 that is fire-retardant.  It comprises fire retardant fibers, because the top layer is a needle-punched fire retardant, linear polyester breather felt.  See Chapman Fig. 1, col. 4, ll. 29–41.  The top layer is beneficial because it provides fire retardancy to the filter material.  Id. at col. 1, ll. 27–35.  It would have been obvious to use Chapman’s top layer 14 as the top layer 18 in Smith, to provide fire retardancy to the filter media 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776